Dr. Joseph Wilkinson—Sworn to answer Such questions as Shall be asked, deposeth & Saith that on the 29th June 1805 he granted a permit of which the following is a copy,—here insert it—and on the Same day after granting the Said permit, he made an entry in the impost book, of one raft generally, not Specifying quantities intending to fill up the Same when the quantities Should be Specified, which is the general routine of business pursued in his office, on the 16th day of September afterwards he filled up the Specific quantities, and carried out the amount of duties, not having been able before that time to procure from the Claimants or otherwise a correct account of the quantities.
A Deposition of Luther Cooley taken before the Chief Justice &c. to be inserted here.
Ebenezer Green—Sworn as a witness for the claimants—Deposeth & Saith that on or about the 28th or 29th day of June last he was applied to by Isaac Bissell to assist him with a number of hands to land a raft from upper Canada at Detroit, which he promised to do, but on being called on for that purpose, it not being in his power to comply, he did not do it, and after-wards the Said Isaac Bissell observed to him that owing to the disappointment, he would be obliged to make two trips to take it over into two Separate parcells.
*12Wm McDowell Scott being Sworn as a Witness for the claimants—Depos-eth & Saith, that at the time the Claimants were bringing down a Second quantity of timber the wind was So Strong up the river that it carried it up the river against the current. With the Strength they had, they could not have brought it down at that time, but were obliged to bring it to shore, and a few days afterwards they brought it further down about half a mile, where it was landed and brought on shore, the usual place of landing lumber.
Ephraim Town being Sworn as a Witness for the Claimants—deposeth & Saith that he assisted the Claimants to bring a raft from the mouth of the river branch to Detroit; it was their custom in navigating it through to the lake for better Security to Disjoin it into three Separate parcells in the night time and to reunite it in the Daytime; it was their intention to land it on hog Island, but the current not permitting they brought it to the british Side below the house of Angus McKintosh where the Deponent left it; at that time it was all united as one raft.
John Gentle being Sworn as a Witness called by the claimants—deposeth & Saith that being desirous to purchase planks he went about the fourth day of July to the Shore where the raft of Fitch & Bissell was; conversing with Mr Fitch the deponent enquired if the duties had been paid, Mr Fitch answered that they were not but that he had made arrangements with the Collector as Soon as his raft was completly over to render an account under oath of the quantities and to Secure the payment of the duties; about one hour after the Deponent went again to the raft; Mr Fitch was not there; in a few minutes the Collector came, he manifested Surprise at seeing the raft there, enquired to whom it belonged, and being informed asked where Bissell & Fitch were, being answered by one of the hands that he believed they were over the river the Collector directed the hand to tell them not to move a board without previously making their arrangements with him, that he had a great mind to make a Seizure and that nothing but the calamitous Situation of the town operated with him as an inducement not then to do it, the hand answered he understood they had a permit; the Collector then departed, leaving that as his last injunction. The Deponent Saw a quantity a planks like a chribb which he believes to be a part of the Same raft after-wards removed—Shortly after the Deponent understood a Seizure was made, the Deponent understood, previous to the arrival of the Collector, that a quantity had been Sold and they were then engaged in taking them out for the purchaser; those intended for the purchaser were left in the water in a chribb by themselves, the others being drawn upon the Shore, and he believes that those that were left in the water were those he afterwards Saw removed down the river. —adjourned
on Thursday 18 th September.
*13Isaac Bissell Senr being sworn as Witness for the Claimants—deposeth & Saith he obtained the permit for landing the timber in question; the Collector enquired the quantity he answered that it could not be ascertained, and the Collector consented that it should be ascertained when it was brought over and landed—he doth not recollect that he received from the Collector any instruction that the Collector or other officer of the Customs was to be present at the landing. The Collector directed that the landing Should be above the town, and as near the town, as possible; the Deponent observed that perhaps the current & wind would not admit of it, to which the Collector answered, you must then land them where you can.
John Dodemead, Esqr being Sworn as Witness for claimants—deposeth & Saith 1 that on the Sixth day of July last about 9. in the forenoon Bissell & Fitch told him that they had brought over Some more lumber or perhaps another raft of lumber, requesting a permit to land the same; the Deponent observed he had no authority to grant it, they must apply to the proper officer, he had no doubt there would be no difficulty, if they rendered a true & just account. 1. after the bringing over of the first quantity, as he believes, the Claimants exhibited to the Deponent the Collector’s permit, and put the Same into his hands, that is, he believes, on or about the first of July; after the Deponent had read the permit, the Claimants requested to retain the possession of it, the Deponent refused to return it alledging it was his duty to keep it.x
B. Insert here the letter of Josh Wilkinson Collector to Henry Fitch Esq. filed.
Ben Chittenden being Sworn as Witness for the Claimants Deposeth & Saith that in a conversation with Dr Wilkinson on the evening of the Seizure he expressed a sorrow that the Claimants had not made an Entry and that he was obliged to make a Seizure; the Deponent asked the Collector whether he was not entitled to the half, he answered in the affirmative—the Deponent then making a ruff calculation of the quantity observed that it came to two hundred dollars, upon which the Collector Said hundred Dollars is a good evening work; that in the latter part of June he had a conversation in Sandwich, in upper Canada, with Mr Fitch relative to the purchase of planks, Mr Fitch observed there were few in the country but what he and his partner had—the Deponent advised him to bring them over to the American side to sell, Mr Fitch answered he’ll be damned, if he would bring them over, to pay the duties on them; the impression of the Deponent was that he intended to dispose of them on the british side.
Abraham Cook being Sworn as witness to the Claimants—deposeth & Saith that Mr Fitch offered to Sell him boards at Six pounds per thousand feet, and the duties, this was Sometimes after the Seizure.
xhe acquainted the Collector, he believes on the Same day of the quantity being landed.
*14John Watson being Sworn as witness to Claimants—deposeth & Saith that he purchased planks from Mr Fitch at Six pounds a thousand and the duties, and Shingles at five dollars without duties, on or about the first day of July.
. John Robinson, being Sworn as witnesses for the U. S.—deposeth & Saith that the raft consisted originally of Sixty five chribbs, that on the passage it was disjointed and put together again at different times and different forms for the convenience of transportation. He understood from one of the Claimants that two or three of the cribs breaking the contents were thrown on the top of the rest, he expected part was to be Sold on the british and part on the american side; when he left it, it was joined in three parts, Side by Side in the manner they had Set out;

[In the handwriting of Peter Audrain]